Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00595-CR

                                          Fidel CASTILLO,
                                              Appellant

                                                v.
                                           The STATE of
                                        The STATE of Texas,
                                              Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR2204
                              Honorable Dick Alcala, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 9, 2013

DISMISSED FOR WANT OF JURISDICTION

           The trial court imposed sentence on May 24, 2013, and appellant timely filed a motion for

new trial on June 21, 2013. See TEX. R. APP. P. 21.4(a). Therefore, the deadline for filing a notice

of appeal was August 22, 2013. See TEX. R. APP. P. 26.2(a)(2). A notice of appeal was not filed

until August 30, 2013, and appellant did not file a motion for extension of time to file the notice

of appeal. See TEX. R. APP. P. 26.3. According to appellant’s appointed counsel, and our review

of the clerk’s record, there is no envelope containing a postmark with regard to the filing of the

notice of appeal.
                                                                                    04-13-00595-CR


        Because the notice of appeal appeared to be late, we issued on order on September 17,

2013, advising appellant the appeal would be dismissed unless appellant established the notice of

appeal was timely filed by mail or otherwise established why the appeal should not be dismissed

for want of jurisdiction. Appellant’s counsel has filed a response in which he agrees the notice of

appeal is untimely and this court lacks jurisdiction.

        Because the notice of appeal in this case was not timely filed, we lack jurisdiction to

entertain the appeal. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); see also

Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (explaining that writ of

habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure governs out-of-

time appeals from felony convictions).        Accordingly, we dismiss this appeal for want of

jurisdiction.


                                                  PER CURIAM

Do Not Publish




                                                -2-